DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 4/27/2022 has been entered.  Claims 1-20 are pending in the application.  The amendments to the claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 1/27/2022.

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/27/2022, with respect to claims 1 and 14 have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the fluid sensor as claimed, specifically including a pressure sensor configured to detect pressure changes through a receiving face and to receive the ultrasonic signals from the ultrasonic transmitter; and generate a pressure sensor output signal based on the detected pressure changes and the received ultrasonic signals; wherein the controller is configured to detect a presence of at least one bubble based at least in part on a frequency-based analysis of the pressure sensor output signal.
The closest prior art is Sullivan et al. (US 2015/0224254 A1) and Natwick et al. (US 5,039,279 A).  
Sullivan teaches a fluid sensor (sensors 120a-c, Fig. 1) comprising an ultrasonic transmitter (ultrasonic generator) and an ultrasonic receiver (ultrasonic sensor) configured to detect changes in ultrasonic signals; wherein the emitting face (face of ultrasound generator in contact with tubing 130) is spaced apart from a receiving face of the ultrasonic receiver (ultrasonic sensor) to collectively define a gap (slots 121a-c) configured to receive a fluid delivery conduit (tubing 130); and wherein the fluid sensor (sensors 120a-c) is configured to detect the presence of at least one bubble flowing through the fluid delivery conduit (tubing 130) based on a frequency-based analysis of an output signal (see par. [0053]).
Natwick teaches a controller (controller 280, see Fig. 14); wherein the controller (controller 280) is configured to detect the presence of at least one bubble (see col. 14 lines 27-37).
However, neither Sullivan nor Natwick teach a pressure sensor configured to detect pressure changes through a receiving face and to receive the ultrasonic signals from the ultrasonic transmitter; and generate a pressure sensor output signal based on the detected pressure changes and the received ultrasonic signals; wherein the controller is configured to detect a presence of at least one bubble based at least in part on a frequency-based analysis of the pressure sensor output signal.

Dependent claims 2-13 are allowed by virtue of their dependency on allowed claim 1.

In regards to independent claim 14, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the method as claimed, specifically including a pressure sensor, the pressure sensor being configured to generate a pressure sensor output signal based on the received signal; detecting a change in pressure based at least in part on a detected shift in the pressure sensor output signal; and detecting the at least one air bubble based at least on part on a detected change in transformed data indicative of at least a portion of the pressure sensor output signal.
The closest prior art is Sullivan et al. (US 2015/0224254 A1) and Dam (US 7,661,294 B2).  
Sullivan teaches a method of detecting occlusion and a presence of at least one air bubble within a fluid delivery conduit (tubing 130) of a fluid sensor (sensors 120a-c) (see par. [0053], Fig. 1) comprising: receiving a received signal at an ultrasonic receiver (ultrasonic sensor), the ultrasonic receiver being configured to generate an output signal based on the received signal, wherein the received signal is emitted from an ultrasonic transmitter (ultrasonic generator) and through the fluid delivery conduit (tubing 130) (see par. [0053]); and detecting the at least one air bubble based on a detected change in transformed data indicative of at least a portion of the output signal (see par. [0053]).
Dam teaches a sensor output signal which comprises an AC component and a DC component (see col. 6 lines 1-23).
However, neither Sullivan nor Dam teach a pressure sensor, the pressure sensor being configured to generate a pressure sensor output signal based on the received signal; detecting a change in pressure based at least in part on a detected shift in the pressure sensor output signal; and detecting the at least one air bubble based at least on part on a detected change in transformed data indicative of at least a portion of the pressure sensor output signal.

Dependent claims 15-20 are allowed by virtue of their dependency on allowed claim 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783